Case 17-12187-JDW           Doc 49    Filed 10/15/18 Entered 10/15/18 15:22:24                Desc Main
                                      Document     Page 1 of 2

                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: ROSHELL CAMPBELL                                                  CHAPTER 13

DEBTORS                                                                  CASE NO. 17-12187-JDW

           RESPONSE TO TRUSTEE’S MOTION TO DISMISS [DOCUMENT NO. 46]

        COME NOW, Roshell Campbell, by and through her attorney of record and in response to the

Trustee’s Motion To Dismiss and would show as follows:

        Undersigned counsel has been unable to reach the Debtor, and would request her case not be

dismissed. Should any arrearage remain at the time of a hearing on this matter, Debtor requests it be

added back into her plan.

        WHEREFORE, PREMISES CONSIDERED, Debtors pray, upon a hearing hereon, this Court

deny Trustee's Motion To Dismiss. Debtor prays also for such other relief, general or specific, to which

they may be entitled.

                                                 RESPECTFULLY SUBMITTED,



                                                 /s/ Karen B. Schneller
                                                 ROBERT H LOMENICK, JR. MSB #104186
                                                 KAREN B. SCHNELLER, MSB #6558
                                                 ATTORNEYS AT LAW
                                                 POST OFFICE BOX 417
                                                 HOLLY SPRINGS, MISSISSIPPI 38635
                                                 (662) 252-3224

                                     CERTIFICATE OF SERVICE

        I, Robert H Lomenick, Jr, Attorney for Debtor, do hereby certify that I have this day forwarded, a
true and correct copy of the above and foregoing Response To Motion To Dismiss to the Debtor, either
by electronic means or by United States Mail to the following:

Locke Barkley
Chapter 13 Trustee
P.O. Box 55829
Jackson, Mississippi 39296

Office of U.S. Trustee
501 East Court Street, Suite 6-430
Jackson, Mississippi 39201

        This the 15th day of October, 2018.0
Case 17-12187-JDW   Doc 49   Filed 10/15/18 Entered 10/15/18 15:22:24   Desc Main
                             Document     Page 2 of 2

                                     /s/ Robert H Lomenick
                                     KAREN B. SCHNELLER
                                     ROBERT H LOMENICK
